Title: Virginia Delegates to Benjamin Harrison, 4 February 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Philadelphia Feby. 4th: 1783
Neither this post nor the preceding one brought us any letter from your Excellency
The affair with Nathan is now under arbitration. There is a reference in the case sent us of a Certificate from Clarke & Todd that the Bills were negociated at the current depretiation. But we find no such Certificate among the Papers transmitted to us, which is likely to turn the arbitration against the State.
Congress have under their Consideration the Papers we were directed to lay before them.
We have not receivd any material Intelligence since our last.
We have the honor to be with the greatest respect Yr. Excellencys most obedt. & most Huml. Servts.
Jos: Jones.Theok. Bland Jr.J. Madison Jr.A. Lee
